Title: To Thomas Jefferson from Burrill Carnes, [ca. 9 October 1787]
From: Carnes, Burrill
To: Jefferson, Thomas


[Nantes, ca. 9 Oct. 1787.] In answer to TJ’s inquiry of the 5th, he has called upon the twelve individuals and firms in the appended list, and gives a state of their sales of tobacco to the farmers-general: eight of them sold lots ranging in size from 2 to 203 hogsheads, at prices ranging from 28₶ for a lot of 3 hogsheads to 34₶ for a lot of 203 hogsheads, all paid 15 per cent tare, three lots were in American vessels, and five in French; four of the merchants could not be found, but they had sold a total of 35 hogsheads. “There is Tobacco now for sale here, but the farmers will not purchase at the fix’d prices.” Asks for information about the prospects of war.
